Citation Nr: 0202886	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  97-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1996, for an award of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 until April 
1965.  He died in October 1984.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that established service connection for 
the cause of the veteran's death and thus entitled the 
appellant to an award of dependency and indemnity 
compensation (DIC), effective from October 31, 1996.  The 
appellant perfected an appeal with respect to the effective 
date assigned for the award of DIC.  In September 1999, the 
Board entered a decision that denied the appellant's claim 
seeking an earlier effective date for this award.

Thereafter, the appellant appealed the September 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In July 2001, while the 
case was pending, VA's Office of General Counsel (OGC) and 
the appellant's attorney filed a joint motion (Motion) 
requesting that the Court vacate the Board's decision.  It 
was requested that the case be remanded to the Board for 
further adjudication in accordance with the Motion.  In late 
July 2001, the Court granted the Motion, vacated the Board's 
September 1999 decision and remanded the case to the Board. 

Further, a review of the record discloses that the appellant, 
through her attorney-representative, maintains that her claim 
for accrued benefits was deferred by the RO, and that this 
claim remains outstanding.  In this regard, it is well to 
observe that in the decision of Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), reversed sub com. Jones v. Brown, 8 Vet. 
App. 558 (1996), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled under an existing 
rating or decision.  Id. at 1300.  The Federal Circuit 
explained that this ruling comported with the decision in 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), which 
held that a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of his death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id.  
In this case, the record does not indicate that, at the time 
of his death, the veteran had a pending claim for any VA 
benefit.  In any event, to the extent that the appellant has 
raised the issue of accrued benefits, based on a deferred 
claim, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1984.

2.  In November 1984, the appellant filed an initial 
application for VA death benefits (VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child).

3.  In January and February 1985, the RO denied the 
appellant's initial claims for dependency and indemnity 
compensation benefits and death pension, respectively.  She 
was provided notice of these adverse determinations and of 
her appellate rights in February 1985.

4.  On October 31, 1996, the RO received what was ultimately 
construed to be an application to reopen the claim for 
dependency and indemnity compensation benefits; this was the 
first such application received since the January 1985 RO 
decision.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
1996, for the award of dependency and indemnity compensation 
benefits are not met.  38 U.S.C.A. §§ 5101(a)-(b)(2), 5110(a) 
and (d)(1) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.152, 
3.155, 3.156, 3.160, 3.400(c)(2), (q)(1)(ii), (r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As will be discussed 
below, earlier effective date claims, such as the one before 
the Board in the decision below, generally involve a 
determination as to when a claim was received.  The relevant 
evidence to review is already of record, and the appellant 
does not claim otherwise.  In any event, the appellant and 
her representative were issued a Statement of the Case in 
November 1997, and a Supplemental Statement of the Case in 
July 1998, and were obviously involved in some capacity in 
drafting the Motion, and were aware of the subsequent Court 
order.  These documents provided more than adequate 
notification of the information necessary to substantiate the 
claim.  


Earlier Effective Date

The record reflects that the veteran died on October [redacted], 
1984, and that in November 1984, the RO received from the 
appellant an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(VA Form 21-534).  Thereafter, in a January 1985 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  In a 
February 1985 letter, the appellant was provided with notice 
of this decision and was informed that her claim for death 
benefits could not be granted.  Specifically, by that letter, 
the appellant was informed that the evidence did not 
establish that the veteran's death was due to a service-
connected condition.  She was also informed that she could 
not be paid death pension due to her excessive income.  
Further, the February 1985 letter also provided the appellant 
with notice of her appellate rights.

On October 15, 1985, the RO received a letter from the 
appellant wherein she stated that she was writing in regards 
to the benefits to which she was entitled.  She noted that 
her husband had died in October 1984; that she had filed a 
claim for compensation and pension; and that she had not 
received any money.  She asked that the RO advise her as to 
what action needed to be taken.  In a December 1985 response, 
the RO related to her that she had been informed, in February 
1985, that she was not eligible for death pension due to her 
excessive income.  The RO also provided her with an income 
statement (VA Form 21-4100) and advised her to fill out that 
form if her income had fallen below the income limitation.  
In January 1986, the RO received a filled-out Statement of 
Income and Net Worth (VA Form 21-4100) from the appellant.  
In March 1986, the RO again advised the appellant that 
because her income exceeded the statutory limit, she was 
disqualified from receiving death pension.

On October 31, 1996, a statement was received from the 
appellant in which she requested that the veteran's records 
be obtained so that she could review them for a "possible 
reopen DIC claim."  In March 1997, the appellant submitted a 
statement in which she indicated that she wanted to reopen 
her claim for dependency and indemnity compensation ("DIC") 
benefits.  She stated that the veteran died because of 
chronic obstructive pulmonary disease.

Medical evidence dated from 1967 to 1971 and not previously 
of record was received by the RO in May 1997.  This evidence 
reflects that the veteran was seen in April 1967 and 
requested a refill of his medication, and that he complained 
of a cough in June 1967; the impression was bronchitis.  In 
October 1971, the veteran gave a history of bronchial asthma 
since 1960, and it was noted that he experienced wheezing 
daily.  There was no chronic cough, sputum or dyspnea.  He 
was diagnosed with chronic obstructive pulmonary disease and 
chronic asthmatic bronchitis.

Reports of VA hospitalizations dated from 1978 to 1984, and 
not previously of record, were also received in May 1997, and 
reflect that the veteran was hospitalized from September to 
October 1978 with symptoms including wheezing and a chronic 
cough.  A diagnosis of chronic asthma was indicated.  The 
veteran was also hospitalized from October to November 1979 
for asthma, at which time it was noted that he had had 
chronic asthma since 1960 with symptoms of a chronic cough 
and wheezing.  He noted that during the previous month, he 
had experienced increased wheezing which had become more 
severe in the two days prior to admission.  The veteran was 
diagnosed with asthma, characterized as chronic and acute.

This evidence also reflects that the veteran was hospitalized 
in September 1980, at which time it was noted that he had had 
asthma since 1960 and had been on medication.  It was noted 
that he had been relatively stable until he had a gradual 
onset of dyspnea, wheezing and a productive cough when the 
weather changed two weeks earlier.  The diagnosis was 
asthmatic bronchitis, chronic, with acute exacerbation.

The evidence further reflects that the veteran was admitted 
to a VA hospital from June to July 1982, for unrelated 
complaints.  A chest X-ray study revealed some evidence of 
chronic bronchitis.  The pertinent diagnosis was chronic 
obstructive pulmonary disease.  On VA hospitalization in 
September 1982, it was noted that the veteran had a history 
of chronic asthmatic bronchitis with periodic exacerbations 
since the 1960's.  He was admitted because of increasing 
dyspnea and coughing, but without sputum production, and the 
pertinent diagnosis was acute bronchial asthma.

A similar history was noted on VA hospitalization from 
November to December 1982.  The pertinent diagnosis was 
chronic obstructive pulmonary disease with asthmatic 
bronchitis.  The veteran was again hospitalized by the VA in 
May 1983, and it was noted that he had steroid dependent 
chronic obstructive pulmonary disease.

On VA hospitalization in December 1983, it was noted that the 
veteran was admitted because of increasing dyspnea, cough 
with yellowish sputum and increasing wheezing for about one 
week.  He had been doing well until one month earlier when he 
ran out of his medications.  The pertinent diagnoses were 
bronchial asthma, and chronic obstructive pulmonary disease, 
both treated and improved.

A VA hospital report dated in January 1984 also reflects a 
diagnosis of chronic obstructive pulmonary disease.

The autopsy protocol, dated in January 1985, and not 
previously of record, was also received in May 1997.  The 
clinical diagnoses were staphylococcal endocarditis and 
chronic obstructive pulmonary disease.  It was noted that the 
veteran suffered from chronic obstructive pulmonary disease 
with recurrent bronchospasms for twenty-four years.  It was 
further noted that twenty-four days prior to death, he 
developed severe dyspnea, chills and muscle aches, and that 
he developed atrial fibrillation twenty-one days before death 
and had a low grade fever seventeen days before death.  Six 
days before he died, the veteran had chest pain.  At autopsy, 
the veteran was found to have severe purulent pericarditis.  
Both lungs showed congestion of the bronchial mucosa, and 
both kidneys showed congestions and were soft.   The urinary 
bladder showed acute congested mucosa.  The immediate cause 
of death was cardiac failure due to purulent pericarditis.

In a statement dated in June 1997, the physician who signed 
the VA hospital summary following the terminal 
hospitalization in October 1984 (the report of which was of 
record and considered in January 1985) as well as the death 
certificate wrote that a review of the veteran's charts 
confirmed that the veteran died as a consequence of 
staphylococcal pancarditis.  The examiner noted that the 
veteran's lung disease had been present for the previous 
thirty years, and that although not the immediate cause of 
death, the underlying emphysema, related to his long-term 
cigarette smoking, was probably the portal of entry for the 
staphylococcal infection.  As such, the physician noted that 
it could certainly be considered that the underlying lung 
disease, both emphysema and bronchial asthma were significant 
conditions contributing to death, although not the immediate 
cause thereof.

By a rating decision, dated in June 1997, the RO determined 
that the appellant had submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death; and, based upon a review of the 
record, the RO granted service connection for the same and 
thus dependency and indemnity compensation, effective from 
October 31, 1996 (the date of receipt of the application to 
reopen).  The appellant has perfected an appeal as to the 
effective date assigned for the award of dependency and 
indemnity compensation.

The Board notes that the effective date of an award of 
dependency and indemnity compensation for which an 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1).  This statutory 
provision is implemented by regulation which provides that 
the effective date of an award based on service-connected 
death after separation from service is the first day of the 
month in which the veteran's death occurred if the claim is 
received within 1 year after the date of death; otherwise, it 
is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2).

However, for a reopened claim after final adjudication, the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 
38 C.F.R. § 3.400 (2001).  The implementing regulation 
provides that, for a reopened claim after final adjudication, 
the effective date is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r).

Pertinent statute and regulation further provide that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.152(a) (2001).  

A claim or application is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155.

Pursuant to 38 C.F.R. § 3.160(b) (2001), an original claim is 
defined as an initial formal application on a form prescribed 
by the Secretary.  See 38 C.F.R. §§ 3.151, 3.152 (2001).  A 
pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2001).

A finally adjudicated claim is where an application, formal 
or informal, which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2001); see 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103, 20.1104 (2001).  In relevant part, a reopened claim 
is defined as any application for a benefit received after 
final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) 
(2001).

The Board acknowledges the contentions advanced by the 
appellant, through her attorney-representative, as set forth 
in written arguments received by the Board in October 2001.  
Specifically, the appellant contends that the effective date 
of her award of DIC (based on service connection for the 
cause of the veteran's death) should be from October 15, 
1985, the date, she contends, she filed an informal claim for 
DIC.  She also argues that her award should be from January 
1986, the date on which she submitted an income statement.  
This statement, she contends, should have been treated as a 
reopened claim for DIC.  The Board disagrees.

As noted above, the appellant filed a formal application (VA 
Form 21-534) seeking entitlement to service connection for 
the cause of the veteran's death (dependency and indemnity 
compensation) or death pension in November 1984.  Both of 
these claims were denied by the RO in January and February 
1985, respectively, thereby considering the appellant's 
initial formal application as one for dependency and 
indemnity compensation as well as death pension.  The law 
requires VA to consider a claim for dependency and indemnity 
compensation filed by a surviving spouse as also a claim for 
death pension (and vise-versa).  38 U.S.C.A. § 5101(b)(1); 
38 C.F.R. § 3.152(b)(1) (2001).

As the January and February 1985 determinations were properly 
promulgated and written notification of the same was provided 
to the appellant in February 1985, the determinations became 
final when the one-year appeal period expired in February 
1986.  38 U.S.C.A. § 7105(b)(1), (c) (West 1991).  However, 
prior to the expiration of this appeal period, the initial 
application received in November 1984 was placed in a pending 
status, because, by law, finality did not attached to the 
January and February 1985 determinations during that 
prescribed appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160(c), (d).  Therefore, the November 1984 application 
became a pending claim, which had the effect of keeping open, 
on direct review, the appellant's initial claims for death 
benefits (i.e., DIC and death pension), during the one-year 
appeal period following the date of notification in February 
1985.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(c), (d).

Because the initial application filed in November 1984 
remained open during the appeal period, the appellant's 
letter of October 1985 and her income and net worth statement 
of January 1986, at least in the context of this case, are 
deemed to have been filed in connection with her initial 
application for death benefits.  This is so because of the 
provisions of 38 C.F.R. § 3.156, as in effect at all times 
material to this appeal.  Pursuant to that regulation, the 
receipt of (additional information or) evidence prior to the 
expiration of the appeal period will be considered as having 
been filed in connection with the claim that was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(a) 
(1986) (redesignated at 38 C.F.R. §3.156(b) (2001)).

Thus, given the procedural posture of the appellant's initial 
formal application, and the fact that the letter of October 
1985 (consisting of a request for information based on her 
status as a widow of a veteran) and the income statement of 
January 1986 (consisting of additional financial information) 
were received by the RO prior to February 1986, the Board is 
constrained to find that these same documents were submitted 
in conjunction with the initial November 1984 application for 
death benefits.  Id; 38 C.F.R. § 3.160(c); see also 
38 U.S.C.A. § 5101(b)(1); see also 38 C.F.R. §§ 3.109, 3.158 
(2001).  Although the appellant avers that such documents 
constitute either a formal or reopened claim for dependency 
and indemnity compensation, neither the October 1985 letter 
nor the January 1986 income statement can operate to 
extinguish her initial November 1984 application for that 
same benefit, which was still pending and open during the 
prescribed appeal period.  Therefore, under these 
circumstances, the October 1985 letter and the January 1986 
income statement can be interpreted as no more than the 
receipt of additional information and lay evidence submitted 
in support of the appellant's initial application for death 
benefits that was filed in November 1984.

In so finding, the Board notes that this case involves the 
interpretation of documents, which were received into the 
record during the pendency of the appellant's initial 
(November 1984) claim for death benefits.  Here, the record 
evidence at that time consisted of the appellant's October 
1985 letter, in which she posed a general inquiry as to 
whether she was entitled to receive monetary payments as the 
widow of a veteran.  She also referred to the initial claim 
that she had filed in November 1984.  Because the evidence on 
file at that time included information indicating that she 
was entitled to receive a VA death pension, but for her 
excessive income (see, e.g., 38 U.S.C.A. § 1541(a) (West 
1991); 38 C.F.R. § 3.3(b)(4) (2001)); and because the 
veteran's death was determined not to be service-connected in 
a January 1985 rating decision, it was reasonable under the 
circumstances to consider the October 1985 letter as a 
request for information in connection with the then-pending 
November 1984 claim for death pension (rather than the then-
pending claim for DIC).  See 38 U.S.C.A. § 5101(b)(1).

However, the Board must point out that in light of the still 
pending status of the November 1984 death pension claim, 
(i.e., this claim not having become final by the expiration 
of the prescribed appeal period, 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.160(c), (d)), the RO inappropriately construed 
the January 1986 income statement as a reopened claim for 
that benefit.  See 38 C.F.R. § 3.160(e).  As explained above, 
the law required that the receipt of such evidence must be 
considered as part of the claim which was pending at the 
beginning of the appeal period, i.e., the initial claim of 
November 1984.  38 C.F.R. § 3.156.  Therefore, when the 
income statement was received in January 1986, it was 
additional financial evidence that spoke directly to whether 
the appellant was entitled to receive pension payments based 
on her financial need.  This interpretation is entirely 
consistent with the procedural posture of the initial claim 
of November 1984, which was still pending and open on direct 
review.

In this case, it is apparent from a review of the record that 
the appellant's November 1984 initial application for death 
benefits was treated as both a claim for DIC and as a claim 
for death pension.  38 U.S.C.A. § 5101(b)(1); 38 C.F.R. 
§ 3.152(b)(1).  Such was done by the RO, as reflected in the 
January 1985 decision and the February 1985 notification 
letter, as claims for DIC and death pension were denied at 
that time.  The notification letter explained the reasons for 
the denial of both claims and explained her appellate rights.  
However, the record does not reflect (nor does the appellant 
maintain) that she initiated an appeal of the January 1985 
rating decision, which denied service connection for the 
cause of the veteran's death, or of the February 1985 
decision letter, which denied the payment of death pension 
benefits, within the one-year period from the February 1985 
notification letter.  As a result, on the expiration of the 
prescribed period in February 1986, these RO actions, which 
were engendered by the November 1984 initial application for 
death benefits, became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.160(d) (defining a "finally adjudicated 
claim"); see also 38 C.F.R. §§ 20.200, 20.1103.

That found, it is again noted that service connection for the 
cause of the veteran's death was granted in a June 1997 
rating decision, and an effective date of October 31, 1996 
was assigned.  As an aside, the Board notes that the June 
1997 statement from the physician was the first piece of 
medical evidence demonstrating a relationship between the 
veteran's in-service symptoms and his death; and the initial 
indication that the appellant sought to reopen her claim for 
death benefits was the communication received on October 31, 
1996, and that as such, arguably, the RO could have assigned 
an effective date of June 1997 for the award of dependency 
and indemnity compensation benefits.  See 38 C.F.R. § 
3.400(q)(1)(ii), (r).  In any event, October 31, 1996, is the 
earliest effective date possible for the award of dependency 
and indemnity compensation based on service connection for 
the cause of the veteran's death.  Therefore, based on the 
particular facts in this case and cited legal authority, the 
Board determines that the date of receipt of the October 
1996, application to reopen the claim for dependency and 
indemnity compensation benefits is controlling.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  Accordingly, 
the requirements for an effective date earlier than October 
31, 1996, for an award of dependency and indemnity 
compensation benefits are not met.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than October 31, 
1996, for an award of dependency and indemnity compensation 
benefits is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

